Title: To John Adams from Jonathan Dayton, 5 November 1797
From: Dayton, Jonathan
To: Adams, John



Sir,
New York November 5th 1797

I came to this place last evening under an expectation of having the honor to pay you my respects in person, and of learning from you the day, & as nearly as possible, the hour in which you proposed to enter Elizabeth town in your journey to Philadelphia. Allow me sir, to request of you this information, in which not myself alone, but many others of my townsmen & fellow citizens feel an interest, and that it may be communicated to me by letter, if practicable, by Tuesday’s mail.
In addition to this request, permit me Sir to ask & to hope that you will do me the honor to take up your residence at my house during your stay in Elizabeth town, more especially if this shall be for a night, which your appointment to dine at New Brunswick renders probable, as it will be most convenient. Mrs: Dayton joins very sincerely in asking the same favor from Mrs. Adams, & any ladies who may accompany her, as well on account of the high gratification it will afford us, as with a wish for your more convenient and quiet accommodation, more certainly ensured at a private than a public house.
I have the honor to be sir / with the greatest respect & regard Your most obed. servt.

Jona: Dayton